Title: To Alexander Hamilton from William Ellery, 8 August 1791
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] August 8, 1791. “… On the 4th. of this month arrived here the Sloop Dove Pardon T. Slocum master from Surinam and imported among other articles one hogshead and one barrel of Pumpings. Pumpings is a compound of the drainings from casks of sugar in the holds of vessels, and bilge water; which being pumped up is preserved in casks for sale. By distillation it yields some Spirit; but it is much inferior both in quantity and price to Molasses, and therefore it is thought should not pay the same duty. The Molasses imported in the Dove cost by the Masters account 15 cents per gallon and the hogshead and barrel of Pumpings one Dollar only. I am informed by Distillers that an hundred Galls of Pumpings will average from 10 to 20 galls. of Spirit. As the Law is silent with regard to this article I wish to know with what duty it is to be charged.”
